Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicants’ second after final amendment received on 5/12/2021 has not been entered; however, allowable subject matter has been agreed to by Examiner and Applicants.  The allowable subject matter is presented below as an Examiner’s Amendment.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Matthew Schneider on 5/20/2021.

The application has been amended as follows: 

Claims 1-24 are cancelled.

New claims 25-28 are added:
25.   (New)   A method of producing a sheet-shaped cell culture, the method comprising:
(1) a step of subjecting pluripotent stem cells to a myocardial cell derivation treatment to obtain a cell population including myocardial cells;
(2) a step of obtaining a cell population including the myocardial cells derived from the cell population obtained in the step (1) by:
(a) mixing the myocardial cells derived from the cell population obtained in the step (1) with non-myocardial cells, and then
(b) removing a portion of the myocardial cells to lower purity of the myocardial cells;

(3) a step of culturing the cell population obtained in the step (2) in the absence of a ROCK inhibitor for five days to form the sheet-shaped cell culture.

26.   (New)   The method according to claim 25, wherein the sheet-shaped cell culture is higher in cytokine producing ability than a comparative sheet-shaped cell culture obtained by culturing a comparative cell population including myocardial cells derived from pluripotent stem cells to form the comparative sheet-shaped cell culture, wherein the ratio of the myocardial cells derived from pluripotent stem cells to the total number of cells in the comparative cell population is not more than 25% or not less than 90%.

27.   (New)   The method according to claim 25, comprising:
applying an amount of the sheet-shaped cell culture to a subject to treat a heart disease.

28.   (New)   The method according to claim 25, wherein the step (2) obtaining the cell population including the myocardial cells derived from the cell population obtained in the step (1) further comprises, prior to step (a) mixing:
purifying the myocardial cells obtained in the step (1) to enhance a purity of the myocardial cells.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The following comments are made regarding claim interpretation:
“Myocardial cell” is interpreted as synonymous with “cardiomyocyte”.
Claim 25 recites a method of generating a sheet-shaped cell culture.  No limitations regarding structure (beyond “sheet-shaped”) or cell types present are recited for the product ultimately produced.  The method comprises three steps:
(1) subjecting pluripotent stem cells to a myocardial cell derivation treatment, to obtain a cell population including myocardial cells... This is understood to mean that pluripotent stem cells are differentiated into a cell population comprising at least some myocardial cells.
(2) obtaining a cell population including the myocardial cells derived from the cell population of claim (1)... This obtaining step is further defined as comprising two sub-steps:
	(a) mixing the myocardial cells derived from the cell population obtained in the step (1) with non-myocardial cells....This is understood to mean that the cell population including myocardial cells that is obtained in step (1) is mixed with additional (exogenous) non-myocardial cells.
	(b) removing a portion of the myocardial cells to lower purity of the myocardial cells... This is understood to mean that at least some myocardial cells must be removed from the mixed cell population created in step (a).  This step also means that the cell population obtained in step (1) is not 100% myocardial cells (otherwise removal of myocardial cells would not lower the purity of the myocardial cells).
The claim requires that the cell population resulting from the obtaining step be 50% to 70% myocardial cells.  Thus, the addition of non-myocardial cells, and then removal of myocardial cells must ultimately yield a cell population comprising 50-70% myocardial cells.
(3) culturing the cell population obtained in the step (2) in the absence of a ROCK inhibitor for five days to form the sheet-shaped cell culture...This is understood to mean the cell population ultimately obtained in step (2) (which comprises 50-70% myocardial cells) is cultured, in the absence of a ROCK inhibitor, for at least five days to form a sheet-shaped cell culture.  There are no limitations as to types of cells present in the final sheet-shaped cell culture and/or ratios thereof.  It is permissible that the culturing step involves conditions that will result in transdifferentiation of any starting myocardial cell and/or death of any and all myocardial cells, meaning that the final sheet-shaped cell culture thereby produced will not contain any myocardial cells.  The culture step may extend beyond the initial five days, noting there is no step of ‘recovering the sheet-shaped cell culture’ after five days.
Claim 26 is understood as defining the sheet-shaped cell culture produced by the method of claim 25 as having higher cytokine production ability than a hypothetical comparative sheet-shaped cell culture, wherein the comparative sheet-shaped cell culture is obtained by culturing a comparative cell population containing myocardial cells, wherein the ratio of myocardial cells to total cells in the comparative cell population is less than 25% or greater than 90% myocardial cells.  Again, the cell ratio of the starting cell population does not clearly limit the resulting cell sheet; thus, the claims are comparing the claimed sheet-shaped cell culture as having a greater cytokine production ability than a hypothetical comparative sheet-shaped cell culture.  Because the cytokine production ability of a hypothetical sheet-shaped cell culture of unknown constitution is unknown, the broadest reasonable at least some level of cytokine production ability.   
Claim 28 is understood as requiring a third sub-step as part of step (2) obtaining, which involves purifying the myocardial cells obtained in the step (1) to enhance a purity of the myocardial cells...This is understood to mean that at least some non-myocardial cells are present in the cell population obtained in step (1), and at least some of those non-myocardial cells are removed.  When read as a whole, claim 28 is understood as: 
A method of producing a sheet-shaped cell culture, the method comprising:
(1) a step of subjecting pluripotent stem cells to a myocardial cell derivation treatment to obtain a cell population including myocardial cells;
(2) a step of obtaining a cell population including the myocardial cells derived from the cell population obtained in the step (1) by:
(a’) purifying the myocardial cells obtained in the step (1) to enhance a purity of the myocardial cells, then
(a) mixing the myocardial cell-containing population obtained in the step (a’) with non-myocardial cells, and then
(b) removing a portion of the myocardial cells from the mixed population obtained in the step (a) to lower purity of the myocardial cells;
wherein the obtained cell population is 50% to 70% myocardial cells; and
(3) a step of culturing the cell population obtained in the step (2) in the absence of a ROCK inhibitor for five days to form the sheet-shaped cell culture.

The closest prior art is Yamashita et al (WO 13/137491) and Okano et al (WO 12/133945), each of whom teach producing myocardial cell-containing sheet-shaped cell cultures.  Both Yamashita et al and Okano et al teach deriving myocardial cells from pluripotent stem cells, then culturing the derived myocardial cells as part of a mixed cell population to form a sheet-shaped cell culture.  Okano et al specifically teach combining the myocardial cells with non-myocardial cells and co-culturing the myocardial cells and non-myocardial cells together to form a sheet-shaped cell culture.  However, neither reference teach or suggest the steps of removing some myocardial cells from the mixed cell population (specifically after addition of non-myocardial cells) prior to culturing (i.e. current claim .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Information Disclosure Statement
	A replacement copy of the PTO-1449 (corresponding to the IDS submitted 5/12/2017) is included herewith. The replacement copy stamps the application number on the paper.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON M FOX whose telephone number is (571)272-2936.  The examiner can normally be reached on M-F 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALLISON M FOX/Primary Examiner, Art Unit 1633